United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3133
                        ___________________________

                                Billy N. Culbertson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Jim Roberson, Sheriff, Lonoke County Jail; Samantha Campbell, Jail
Administrator, Lonoke County Jail; Christine Munnerlyn, Administrator, Lonoke
                                 County Jail

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: May 23, 2013
                               Filed: June 4, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Arkansas inmate Billy N. Culbertson appeals the district court’s dismissal of
his 42 U.S.C. § 1983 damage action alleging deliberate indifference to his serious
medical and mental health needs while incarcerated as a pretrial detainee at the
Lonoke County Jail from September 2006 to January 2008. Following an evidentiary
hearing on the claim that he was overmedicated by jail staff under the supervision of
the County Sheriff during part of that period, at which numerous witnesses including
Culbertson and the defendant jailers testified, the magistrate judge issued proposed
findings and recommendations concluding that Culbertson failed to prove by a
preponderance of the evidence that defendants’ actions in dispensing Culbertson’s
prescribed medications were taken with deliberate indifference to his serious medical
needs. After Culbertson filed procedural and substantive objections to the magistrate
judge’s recommendations, the district court1 entered an Order dismissing the
complaint with prejudice, explaining:

      After a review of those proposed findings and recommendations, and the
      timely objections received thereto, as well as a de novo review of the
      record, the Court adopts them in their entirety.

Culbertson appeals, raising the same issues asserted in his objections to the magistrate
judge’s proposed decision, and additional issues we decline to consider because they
are raised for the first time on appeal. After careful review of the evidentiary record
properly reviewed de novo by the district court, we agree with the court’s conclusion
that Culbertson failed to prove his allegations of deliberate indifference to serious
medical needs. Accordingly, we affirm.
                             _________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the Proposed Findings and Recommendation of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-